United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 07-2264
                                     ___________

Roberto Funes Tercero,                    *
                                          *
             Petitioner,                  *
                                          * Petition for Review of
      v.                                  * an Order of the Board
                                          * of Immigration Appeals.
Michael B. Mukasey,                       *
                                          * [UNPUBLISHED]
             Respondent.                  *
                                     ___________

                              Submitted: May 26, 2008
                                 Filed: June 2, 2008
                                  ___________

Before BYE, SMITH, and BENTON, Circuit Judges.
                            ___________

PER CURIAM.

       Roberto Funes Tercero, a native and citizen of Guatemala, petitions for review
of an order of the Board of Immigration Appeals (BIA), which affirmed an
Immigration Judge’s (IJ’s) denial of withholding of removal1 based on Tercero’s
failure to show that he had suffered past persecution or that it was more likely than not
he would be persecuted if returned to Guatemala.




      1
      Tercero does not challenge the denial of his request for asylum or relief under
the Convention Against Torture.
       Upon careful review, we conclude that the BIA’s decision is supported by
substantial evidence on the record as a whole. See Ming Ming Wijono v. Gonzales,
439 F.3d 868, 872 (8th Cir. 2006) (standard of review). The IJ gave specific and
convincing reasons for disbelieving Tercero’s testimony regarding past and likely
future persecution on account of his Mayan ethnicity. See Mamana v. Gonzales, 436
F.3d 966, 968-69 (8th Cir. 2006). Further, the then current Country Report on Human
Rights Practices in Guatemala indicated that the Guatemalan government had taken
steps to curb discrimination and to protect the rights of the indigenous population. Cf.
Pascual v. Mukasey, 514 F.3d 483, 488 (6th Cir. 2007) (rejecting asylum claim based
on Mayan ethnicity).

      Accordingly, we deny the petition.
                     ______________________________




                                          -2-